Citation Nr: 1118196	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot fracture.

2.  Entitlement to service connection for residuals of a left elbow fracture.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office Center in Waco, Texas, on behalf of the Regional Office in St. Louis, Missouri (RO).  

In December 2009, the Board remanded the Veteran's claims of entitlement to service connection for bilateral hearing loss and residuals of a right collarbone fracture.  Service connection was granted for both bilateral hearing loss and residuals of a right collarbone fracture in March 2011.  As such, the benefit sought on appeal has been granted with respect to each claim.  The Veteran has not perfected an appeal of the initial rating assigned to either his service-connected bilateral hearing loss or residuals of a right collarbone fracture and, thus, the Board does not have jurisdiction to review these claims.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The medical evidence of record does not show current residuals of a left foot fracture.

2.  Residuals of a left elbow fracture are etiologically related to an inservice left elbow injury. 


CONCLUSIONS OF LAW

1.  Residuals of a left foot fracture were not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).
2.  Residuals of a left elbow fracture were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the claims herein, the RO's July 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, deck logs, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to his claim of entitlement to service connection for residuals of a left foot fracture, the Veteran was not provided a VA examination to determine the presence of such residuals.  A VA examination is only required when the evidence of record demonstrates a current diagnosis.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided a VA examination in pursuant to his service connection claim for residuals of a left elbow fracture in April 2010.  The examiner adequately described the Veteran's residuals of a left elbow fracture; however, the examiner did not incorporate the Veteran's lay assertions of inservice incurrence.  As such, the Board finds that the April 2010 VA examination was inadequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Although the April 2010 VA examination has been deemed inadequate, a remand is not necessary for corrective actions because the Board is granting the claim herein.  Thus, any deficiency with respect to the in the April 2010 VA examination is moot.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from March 1944 to May 1946.  According to his Form DD 214, the Veteran's military occupation was Signalman.  Service personnel records indicated that the Veteran also served as an "Armed Guard" aboard the S.S. Sandy Creek.  In December 2009, the Board remanded the above captioned claims for further development.  Specifically, the Board directed the RO to attempt to obtain the relevant deck logs from the S.S. Sandy Creek.  The Board also directed the RO to afford the Veteran a VA examination to determine if his residuals of a left elbow fracture were incurred in or due to his active duty service.  In April 2010, the Veteran submitted the requested deck logs.  That same month, the Veteran underwent a VA examination to ascertain the etiology of his residuals of a left elbow fracture.  As such, the Board finds that the RO substantially complied with the directives of the December 2009 remand and, thus, a remand for corrective actions is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The denial of the Veteran's claims was continued in a March 2011 supplemental statement of the case.  The claims have been remitted to the Board for further appellate review.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).


I.  Residuals of a Left Foot Fracture

A review of the Veteran's service treatment records did not reveal complaints of or treatment for a left foot fracture or residuals thereof.  In May 1946, a separation examination found the Veteran's spine and extremities, including his "bones, joints, muscles, [and] feet," to be normal. 

Post-service evidence of record did not include complaints of, treatment for, or diagnoses of either a left foot fracture or residuals thereof.

During the pendency of this appeal, the Veteran submitted statements wherein he detailed the circumstances giving rise to the asserted inservice left foot fracture.  He stated that, while playing volleyball during Merchant Signal School, he injured his left foot.  After receiving preliminary treatment at a sickbay, x-rays at a United States Naval hospital revealed a small bone chip.  Treatment consisted of binding his left foot and ankle with tape up to his calf, after which he was released for duty.  The Veteran further stated that he returned to the hospital to have the tape removed after a month-long sea voyage to and from England.

In October 2009, the Veteran testified at a Board hearing that during Merchant Signal School, he injured his left foot playing volleyball.  He testified that he was taken to sickbay where his left foot was wrapped in bandages and, because the sickbay did not have radiological examination equipment, several fellow service members took him to a nearby United States Naval hospital.  The Veteran further testified that x-rays taken at the time revealed a broken left foot, and that adhesive tape was applied from the bottom of his left foot to his upper leg.  The Veteran also testified that this tape remained on his left foot and leg for the following 30 to 45 days, after which he returned to the hospital where it was removed.

Evidence submitted and/or associated with the Veteran's claims file since the December 2009 remand, including the deck logs from the S.S. Sandy Creek, do not demonstrate an inservice left foot fracture or current residuals of a left foot fracture.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for residuals of a left foot fracture has not been presented and the appeal must be denied.  

To the extent that the Veteran asserts that he currently has residuals of an inservice left foot fracture, the Board finds that as a layman, his statements are not competent evidence on the diagnosis of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 Vet. App. at 494.  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because residuals of a left foot fracture has not been shown, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply and the claim of entitlement to service connection for residuals of a left foot fracture must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Residuals of a Left Elbow Fracture

The Veteran claimed that he injured his left elbow while serving aboard the S.S. Sandy.  Specifically, the Veteran claimed that the S.S. Sandy was hit by large storm, possibly a typhoon, near Okinawa, Japan.  The Veteran asserted that a large wave hit the ship while he was walking across a catwalk, causing him to fall, fracture his right collarbone, and "skin" his left elbow.  The Veteran said that he never paid much attention to his left elbow, except for noticing that his arm was a little weak.  He claimed that his left elbow progressively developed a "small knob," with a "slight bend."  He assumed that these symptoms were because a small left elbow fracture "healed itself."  

A review of the Veteran's service treatment records do not demonstrate complaints of or treatment for a left elbow fracture or symptoms thereof.  Upon service discharge, a clinical examination indicated that the Veteran's spine and extremities (including bones, joints, muscles, and feet) were "normal."

According to a S.S. Sandy deck log entry, on June 8, 1945, the Veteran incurred a "complete fracture" of his right clavicle in an accidental fall during rough seas.  He was transported to Addu Atoll, Maldives Islands, where his collarbone was examined, x-rayed, and set.  Thereafter, the Veteran was deemed "fit to travel."  This deck log entry made no reference to complaints of or treatment for a left elbow injury.

In a November 2007 letter, W.N., M.D., stated that the Veteran "reportedly" sustained an injury to his left elbow and left forearm resulting in disfiguration.  Dr. W.N. then stated that the injuries occurred during a typhoon in the Burma Straights while the Veteran served aboard the S.S. Sandy Creek.  Dr. W.N. also stated that the Veteran's injuries caused exacerbation and progression of osteoarthritis that significantly affected his quality of life.

In October 2009, the Veteran testified at a Board hearing.  He reiterated the circumstances that he claimed gave rise to an inservice left elbow fracture.  The Veteran stated that it took a while for the "sharp edges" to heal.  After these sharp edges healed, he said it "was [not] too bad."  It was unclear whether the Veteran was referring to his right collarbone or his left elbow.  He then testified that his elbow had some limitation of movement from the time of the injury and after.  He also said that his elbow "made noises" and became stiff, but that he first started noticing these symptoms within the past 15 to 20 years.  He stated that there was a "sizable" lump on his left elbow that he felt was due to a fractured bone.

In April 2010, the Veteran underwent a VA examination to ascertain the presence of residuals of a left elbow fracture and, if present, whether they were incurred in or due to an inservice injury.  The Veteran provided details regarding the inservice incident wherein his ship, the S.S. Sandy, was hit by a wave consequent to a large storm or typhoon.  The Veteran reported that he fell and "scraped" his elbow as a result.  Since the injury, the Veteran stated that he experienced constant pain; occasionally stiffness; fatigability; and a lack of endurance.  A physical examination demonstrated no tenderness over the left elbow.  The elbow's range of motion was limited by 5 degrees, and there was no change in function after several repetitions.  A 2 to 3 centimeter, "prominent" radial head was palpated below the left elbow.  A radiological examination of the Veteran's left elbow demonstrated an "old," nonunion fracture through the mid-olecranon process.  There was involvement of the articular surface.  Prominence of the radial head was visualized, but with unknown significance.  There was no acute abnormality seen, but the surrounding tissue demonstrated moderate to severe muscle atrophy.  The diagnosis was chronic strain of the left elbow, with x-rays showing an old, nonunion fracture through the mid-olecranon process.  The examiner then opined:

[The] Veteran reported he fractured his . . . left elbow when he was knocked down during a typhoon in Okinawa.  The Veteran's [claims] file was reviewed.  There was no documentation available that the Veteran sustained an injury or fracture to . . . left elbow while he was in the military.  The separation examination indicates normal bones and joints.  There are [sic] no documentation available until 2007, regarding a chronic . . . elbow condition after his discharge from the military. . . .  There is no documented evidence in the service that Veteran sustained any injury or fracture of his . . . left elbow; therefore, it is this examiner's opinion that it is less likely than not, the Veteran's . . . residuals of a left elbow fracture are related to the Veteran's military service.

With respect to the November 2007 letter, Dr. W.N.'s "opinion" that the Veteran's left elbow fracture occurred during his active duty service was based simply on the Veteran's report of such.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, the Board finds that Dr. W.N.'s opinion is not probative for purposes of determining service connection.

At the time of the April 2010 VA examination, the deck logs for the S.S. Sandy had not yet been associated with the Veteran's claims file.  As such, the examiner did not have the benefit of reviewing the deck logs when rendering the negative opinion.  However, the deck logs only demonstrated that the Veteran incurred a right collarbone fracture as the result of falling during rough seas; no mention was made of a left elbow injury.  As such, the examiner's opinion was accurate in that there was no official documentation in the Veteran's claims file that he incurred a left elbow fracture during his active duty service.  Nonetheless, the examiner did not consider the Veteran's lay assertions that he sustained a left elbow injury during the same incident wherein he fractured his right collarbone.  Because the examiner's opinion rested largely, if not wholly, on the fact that there was no official documentation of an inservice left elbow injury, the Board finds that the opinion is inadequate for purposes of determining service connection.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate on incomplete factual premise is not probative).

Throughout the pendency of this appeal, the Veteran consistently asserted that he injured his left elbow during the June 8, 1945 incident wherein he fractured his right collarbone.  Although not documented in an official service department record, the Board finds that such assertions are competent and credible evidence of an inservice left elbow injury.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that personal knowledge is that which is perceived through the use of the senses); Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006)(holding that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).  

The Board further finds that the evidence of record is at least in equipoise as to whether the Veteran's inservice left elbow injury is etiologically related to his current residuals of a left elbow fracture.  In making this determination, the Board acknowledges that the Veteran's service discharge examination did not demonstrate complaints of or treatment for a left elbow injury.  However, as a result of the April 2010 VA examination, the diagnosis was "old," nonunion fracture through the mid-olecranon process.  This suggests that the Veteran incurred the left elbow fracture many years prior to the April 2010 VA examination.  Although the diagnosis did not pinpoint the onset of the fracture, inservice incurrence is supported by the fact that the Veteran claimed that he experienced symptoms ever since the inservice left elbow injury.  See 38 C.F.R. § 3.303(b); Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1377.  Accordingly, the Board finds that the evidence is at least in equipoise with regard to the Veteran's claim, and, therefore, applying the benefit of the doubt doctrine, service connection for residuals of a left elbow fracture is warranted.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a left foot fracture is denied.

Service connection for a left elbow fracture is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


